DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on 05/11/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2011/0135916) in view of Megally et al. (US 2011/0274900).
Regarding claim 1, Lu discloses multilayer film for use in pouches for food comprising outer skin layer (paragraph 0117), a core layer (paragraph 0011) and a sealant skin layer, i.e. inner layer, (paragraph 0011).
Lu does not disclose the density of the multilayer film.
Megally discloses multilayer thermoplastic film wherein the film comprising a blowing agent to obtain desirable density reduction, cost effectiveness and sheet performance (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to use a blowing agent of Megally in the multilayer of Lu to obtain desirable density reduction including that presently claimed, cost effectiveness and sheet performance.
It is noted that Lu in view of Megally is silent with respect to synthetic board stock. However, given that Lu discloses polyolefin multilayer film is used for pouches for food, it is clear that the multilayer film of Lu in view of Megally would meet the present claim limitation of a synthetic board stock.
Alternatively, while there is no disclosure that the multilayer film is an board stock as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a board stock, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayer film and further that the prior art structure which is a multilayer film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the outer layer comprises polypropylene resin (paragraph 0099).
Regarding claim 3, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the center layer comprises polypropylene resin (paragraph 0072).
Regarding claim 4, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the inner layer comprises FPC containing polypropylene polymer (paragraphs 0033, 0067) and SPC containing polypropylene polymer (paragraphs 0037, 0067), i.e. blend of polypropylene resins.
Regarding claim 5, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the outer layer comprises titanium dioxide, i.e. inorganic filler, (paragraphs 0103-0104).
Regarding claim 6, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the center layer comprises a hydrocarbon resin (abstract, paragraph 0013).
Regarding claim 7, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the inner layer comprises an antistatic additive (paragraph 0070).
Regarding claim 8, Lu discloses the synthetic board stock of claim 1, wherein Lu discloses the outer layer comprises polypropylene resin (paragraph 0099) and comprises titanium dioxide, i.e. inorganic filler, (paragraphs 0103-0104), the center layer comprises polypropylene resin (paragraph 0072) and a hydrocarbon resin (abstract, paragraph 0013) and the inner layer comprises FPC containing polypropylene polymer (paragraphs 0033, 0067) and SPC containing polypropylene polymer (paragraphs 0037, 0067), i.e. blend of polypropylene resins, and titanium dioxide, i.e. inorganic filler, (paragraphs 0103-0104).
Regarding claim 9, Lu discloses the synthetic board stock of claim 8, wherein Lu discloses the synthetic board stock is to be made via coextrusion process (paragraph 0127).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787